 


116 HRES 52 EH: Providing for consideration of the joint resolution (H.J. Res. 28) making further continuing appropriations for fiscal year 2019, and for other purposes, and providing for consideration of motions to suspend the rules.
U.S. House of Representatives
2019-01-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
116th CONGRESS 
1st Session 
H. RES. 52 
In the House of Representatives, U. S.,

January 17, 2019
 
RESOLUTION 
Providing for consideration of the joint resolution (H.J. Res. 28) making further continuing appropriations for fiscal year 2019, and for other purposes, and providing for consideration of motions to suspend the rules. 
 
 
That upon adoption of this resolution it shall be in order to consider in the House the joint resolution (H.J. Res. 28) making further continuing appropriations for fiscal year 2019, and for other purposes. All points of order against consideration of the joint resolution are waived. The joint resolution shall be considered as read. All points of order against provisions in the joint resolution are waived. The previous question shall be considered as ordered on the joint resolution and on any amendment thereto to final passage without intervening motion except: (1) one hour of debate equally divided and controlled by the chair and ranking minority member of the Committee on Appropriations or their respective designees; and (2) one motion to recommit.  2.It shall be in order at any time through the legislative day of January 25, 2019, for the Speaker to entertain motions that the House suspend the rules as though under clause 1 of rule XV. The Speaker or her designee shall consult with the Minority Leader or his designee on the designation of any matter for consideration pursuant to this section.  
 
Karen L. Haas,Clerk.
